     Case 4:19-cv-00144 Document 18 Filed on 06/16/20 in TXSD Page 1 of 8
                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                  IN THE UNITED STATES DISTRICT COURT                  June 16, 2020
                  FOR THE SOUTHERN DISTRICT OF TEXAS                David J. Bradley, Clerk
                           HOUSTON DIVISION



NORTHGATE COUNTRY CLUB                 §
MANAGEMENT, LLC,                       §
                                       §
                  Plaintiff,           §
                                       §
v.                                     §      CIVIL ACTION NO. H-19-0144
                                       §
PHILADELPHIA INDEMNITY                 §
INSURANCE COMPANY,                     §
                                       §
                  Defendant.           §




                      MEMORANDUM OPINION AND ORDER



      Plaintiff Northg,ate Country Club Management, LLC ("Plaintiff")

asserts an insurance breach-of-contract claim against Philadelphia

Indemnity Insurance Company ("Defendant"). 1           Pending before the

court is Defendant's Motion for Summary Judgment on Behalf of

Philadelphia    Indemnity      Insurance   Company    ("Defendant's       MSJ")

(Docket Entry No. 13).      For the reasons explained below, the motion

will be granted.


                I.   Factual and Procedural Background

      The facts are not disputed.          Plaintiff owns property that

suffered flooding and water damage caused by Hurricane Harvey in


      Complaint, Docket Entry No. 1, p. 4 11 11-12.
      1
                                                        All page
numbers for docket entries in the record refer to the pagination
inserted at the top of the page by the court's electronic filing
system, CM/ECF.
    Case 4:19-cv-00144 Document 18 Filed on 06/16/20 in TXSD Page 2 of 8


August of 2017. 2        Shortly after the hurricane Plaintiff hired a
flood remediation service to restore the property. 3 Plaintiff then
sought reimbursement for the costs it incurred through its flood
insurance policies issued by Defendant.4
     Plaintiff's policy is a Standard Flood Insurance Policy
("SFIP") under the National Flood Insurance Program ("NFIP")

created by the National Flood Insurance Act of 1968 and regulated
by the Federal Emergency Management Agency ["FEMA"]           5
                                                                   See Gallup
v. Omaha Property and Casualty Insurance Co., 434 F.3d 341, 342
(5th Cir. 2005) (summarizing the legal mechanics of the NFIP).             The
SFIP is "'a regulation of         [FEMA], stating the conditions under
which federal flood-insurance funds may be disbursed.'" Marseilles
Homeowners     Condominium    Association    Inc.   v.   Fidelity     National
Insurance Co., 542 F.3d 1053, 1054 (5th Cir. 2008).               The terms of
the SFIP's General Property Form are promulgated by FEMA and
published in the Code of Federal Regulations.            See 44 C.F.R. 61,
App. A(2). The SFIP requires policyholders to submit proof of loss
to the carrier within 60 days,            and compliance is a condition


     2
         rd. at 2 1 s.
     3
         Id. at 2-3 11 6-7.
     4
         Id. at 3-4 11 7-9.
     5
      Memorandum in Support of Plaintiff, Northgate Country Club
Management, LLC's Response to Philadelphia Indemnity Insurance
Company's Motion for Summary Judgment ("Plaintiff's Memorandum in
Support of Response"), attachment 1 to Plaintiff, Northgate Country
Club Management, LLC's Response to Philadelphia Indemnity Insurance
Company's Motion for Summary Judgment ("Plaintiff's Response to
Defendant's MSJ"), Docket Entry No. 16-1, p. 3.
                                    -2-
    Case 4:19-cv-00144 Document 18 Filed on 06/16/20 in TXSD Page 3 of 8



precedent to any lawsuit for an amount allegedly owed under the
policy.      44 C.F.R. 61, App. A(2), Arts. VII(J) (4), VII(R).
Gowland v. Aetna, 143 F.3d 951, 954 (5th Cir. 1998) (holding that
a federal flood insurance claim is barred if a plaintiff does not
satisfy the proof-of-loss requirement).         In the wake of Hurricane
Harvey, however, FEMA waived the 60-day deadline and imposed a 365-
day deadline instead.6      It is undisputed that Plaintiff did not
submit any proof of loss before or after these deadlines.7
     Although      no   proof    of   loss   was    submitted,    Defendant
acknowledged Plaintiff's claims under the policy and assigned an
independent adjuster. 8    After assessing the adjuster's estimates,
Defendant paid $1,036,884.08 on Plaintiff's policies in November
and December of 2017. 9         These payments fell short of the total
billed to Plaintiff by the remediation service.10            Defendant was
notified of this discrepancy.          In February of 2018 the adjuster


     6
      FEMA Memorandum, Exhibit A to Plaintiff's               Response     to
Defendant's MSJ, Docket Entry No. 16-2, p. 5.
     7
      See Affidavit of J. Scott Lapine, Exhibit A to Defendant's
MSJ, Docket Entry No. 13-2, pp. 5-6 11 16-17 (stating that
Plaintiff did not submit any proof of loss); Plaintiff's Memorandum
in Support of Response, Docket Entry No. 16-1, attachment 1 to
Plaintiff's Response to Defendant's MSJ, pp. 3-5 (arguing that the
proof-of-loss requirement was waived by either FEMA or Defendant,
not that it was satisfied).
     8
         Complaint, Docket Entry No. 1, p. 3 11 7-8.
     9
      Flood Claim Response Letters, Exhibit G to Defendant's MSJ,
Docket Entry No. 13-2, pp. 169-175.
     10   Complaint, Docket Entry No. 1, p. 3      1 7.
                                      -3-
    Case 4:19-cv-00144 Document 18 Filed on 06/16/20 in TXSD Page 4 of 8



submitted to Defendant at least one supplemental report stating
that Plaintiff had hired the remediation service and that detailed
information about those services had not been provided. 11 Defendant
did not pay any more to Plaintiff under the policy. 12
     On January 14, 2019, Plaintiff filed this action to recover

the difference between the amount paid and the amount it owed for
the remediation service . 13 On January 10, 2020, Defendant filed its
Motion for Summary Judgment on the grounds that Plaintiff's lawsuit
was barred by a failure to submit proof of loss for its claims. 14
Plaintiff filed its response on April 24, 2020, 15 and Defendant
replied on May 1, 2020. 16

                         II.   Standard of Review

     Summary judgment is appropriate if the movant establishes that
there is no genuine dispute about any material fact and the movant

is entitled to judgment as a matter of law.        Fed. R. Civ. P. 56(a).
Disputes about material facts are genuine "if the evidence is such


     nsee Colonial Claims Supplement #87051524582017, Exhibit D-3
to Plaintiff's Response to Defendant's MSJ, Docket Entry No. 16-2,
pp. 99-100.
     12   Complaint, Docket Entry No. 1, p. 3    1 8.
     1
      3   Id. at 1.
     14
          Defendant's MSJ, Docket Entry No. 13.
     15   Plaintiff's Response to Defendant's MSJ, Docket Entry No. 16.
      Defendant's Reply Memorandum in Support of Motion for Summary
     16

Judgment, Docket Entry No. 17.
                                    -4-
       Case 4:19-cv-00144 Document 18 Filed on 06/16/20 in TXSD Page 5 of 8



that a reasonable jury could return a verdict for the nonmoving

party."      Anderson v. Liberty Lobby, Inc., 106 s. Ct. 2505, 2510
(1986).      The moving party is entitled to judgment as a matter of
law if "the nonmoving party has failed to make a sufficient showing
on an essential element of her case with respect to which she has
the burden of proof."        Celotex Corp. v. Catrett, 106 S. Ct. 2548,

2552 (1986}.
       A party moving for summary judgment "must 'demonstrate the

absence of a genuine issue of material fact,' but need not negate

the elements of the nonmovant's case."          Little v. Liguid Air Corp.,
37 F.3d 1069, 1075 (5th Cir. 1994} (en bane} (per curiam} (quoting
Celotex, 106 S. Ct. at 2553}.          "If the moving party fails to meet
this initial burden, the motion must be denied, regardless of the
nonmovant's response."        Id. If the moving party meets this burden,
Rule 56(c} requires the nonmovant to go beyond the pleadings and
show    by   affidavits,    depositions,     answers    to   interrogatories,
admissions on file, or other admissible evidence that specific
facts exist over which there is a genuine issue for trial.                    Id.
The nonmovant "must do more than simply show that there is some
metaphysical doubt as to the material facts."            Matsushita Electric
Industrial Co., Ltd. v. Zenith Radio Corp., 106 S. Ct. 1348, 1356
(1986}.
       In reviewing the evidence "the court must draw all reasonable
inferences in favor of the nonmoving party, and it may not make
credibility determinations or weigh the evidence."                  Reeves v.

                                      -5-
    Case 4:19-cv-00144 Document 18 Filed on 06/16/20 in TXSD Page 6 of 8


Sanderson Plumbing Products, Inc., 120 S. Ct. 2097, 2110 (2000).
The court resolves factual controversies in favor of the nonmovant,
"but only when there is an actual controversy, that is, when both
parties have submitted evidence of contradictory facts."            Little,
37 F.3d at 1075.


                             III.   Analysis

     Defendant contends that Plaintiff's claims fail as a matter of
law because of the failure to comply with the SFIP's proof-of-loss
requirement.17   Plaintiff acknowledges that it did not submit proof
of loss.   Plaintiff argues that (1) FEMA waived the proof-of-loss
requirement, and (2) Defendant waived the requirement by processing
the initial claims without a proof-of-loss. 18
     Plaintiff cites FEMA press releases in support of its argument
that FEMA waived the requirement.         In a memo dated September 3,

2017, the FEMA administrator announced that:
     To allow enough time for policyholders to evaluate their
     losses and the adjusters' reports, I am waiving the sixty
     (60)-day proof of loss deadline requirement.          The
     deadline for submitting a compliant proof of loss for
     Hurricane Harvey is 365 days (one year) from the date of
     loss. 19


      Memorandum in Support of Motion for Summary Judgment on
     17

Behalf of Philadelphia Indemnity Insurance Company, attachment 1 to
Defendant's MSJ, Docket Entry No. 13-1, pp. 7-8.
      Plaintiff's Memorandum in Support of Response, attachment 1
     18

to Plaintiff's Response to Defendant's MSJ, Docket Entry No. 16-1,
pp. 3-5.
      FEMA Memorandum, Exhibit A to Plaintiff's
     19
                                                              Response     to
Defendant's MSJ, Docket Entry No. 16-2, p. 5.
                                    -6-
    Case 4:19-cv-00144 Document 18 Filed on 06/16/20 in TXSD Page 7 of 8


On August 27, 2018, FEMA announced that it would not further extend

the deadline, but that "[p]olicyholders should continue to work
with their insurers, and the NFIP will pay all proved and agreed-to
claims, even after the deadline." 20                   The announcement specified,
however, that "[e]ven after the one year Proof of Loss deadline,
policyholders [needed]                         to submit a Proof of Loss if the
policyholder" was "not satisfied with their payment." 21                           These
statements        do     not     establish       waiver       of   the    proof-of-loss
requirement.       See Marseilles, 542 F.3d at 1057 (holding that an
extension of the proof-of-loss deadline did not waive it as a pre­
suit requirement).             Moreover, the documents explicitly state that
policyholders must still submit a proof of loss.                            Plaintiff's
argument that the documents indicate FEMA waived the requirement
lacks merit.
     Alternatively,            Plaintiff argues that there is at least a
question     as    to     whether        Defendant       waived    the    proof-of-loss
requirement because Defendant made its initial payments based on
the adjuster's report without proof of loss and the adjuster
submitted supplemental reports.                       This argument misunderstands
Defendant's       role    as     an   agent      of    the    federal    government     in
administering the NFIP.               Because the NFIP is a federal program
implicating       federal       funds,     a    person       seeking    those   funds   is


    2
      °FEMA Press Release HQ-18-107, Exhibit B to Plaintiff's
Response to Defendant's MSJ, Docket Entry No. 16-2, p. 7.
    21Id.


                                               -7-
    Case 4:19-cv-00144 Document 18 Filed on 06/16/20 in TXSD Page 8 of 8


obligated to be familiar with the legal requirements for their

receipt. Wright v. Allstate Insurance Co., 415 F.3d 384,           389 (5th
Cir. 2005).     "The terms of the SFIP are dictated by FEMA,               and
cannot be waived or modified by           [the private carrier] . "        Id.
Because Defendant lacked the legal ability to waive the SFIP's
proof-of-loss requirement, Plaintiff cannot show waiver by pointing

to Defendant's conduct.
     Articles VII(J) and VII(R) of the SFIP operate as a strict
requirement that precludes suit if no proof of loss is submitted.
Ferraro v. Liberty Mutual Fire Insurance Co., 796 F.3d 529, 532
(5th Cir. 2015). Because Plaintiff does not dispute that it failed
to meet this requirement and its legal arguments as to waiver lack

merit, the court will grant Defendant's MSJ.          See id. at 534.


                      IV.   Conclusion and Order

     For the reasons explained above, the court concludes that
Plaintiff has not met the conditions required under the Standard
Flood Insurance Plan to bring this action against Defendant.
Defendant's Motion for Summary Judgment on Behalf of Philadelphia
Indemnity Insurance Company (Docket Entry No. 13) is therefore

GRANTED.

     SIGNED at Houston, Texas, on this the 16th day of June, 2020.




                                                  SIM LAKE
                                     SENIOR UNITED STATES DISTRICT JUDGE

                                    -8-
